DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4 in the reply filed on 1/28/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyamoto et al. (JP2010/046696 from IDS).
Regarding claim 1, Miyamoto discloses a bonding material comprising an amorphous silver film (abstract, paragraphs 0002, 0021-0025).  
Regarding claim 2, Miyamoto discloses a silver layer in contact with the amorphous silver film (paragraphs 0021-0025).  
Regarding claim 3, Miyamoto discloses that the silver layer has any of a micro-crystal structure, a columnar crystal structure, an equiaxed crystal structure, and a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (JP2010/046696 from IDS) as applied to claim 2 above and further in view of Suganuma et al. (WO2015/115665 from IDS using 2017/0170137 as reference).
Regarding claim 4, Miyamoto discloses that the thin film has a thickness of 0.2 nm to 1 micron (paragraph 0026).  Miyamoto does not specifically disclose the thickness of the silver layer.  However, Suganuma discloses a silver bonding structure with a silver metal film and the silver layer has a thickness of at least 0.5-30 microns (paragraph 0082).  To one skilled in the art at the time of the invention it would have been obvious to use a thickness as taught by Suganuma for the layer that would provide excellent bonding strength (paragraph 0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735